Case 2:18-cv-03201-SPL Document 1-9 Filed 10/05/18 Page 1 of 5




      Exhibit H
Case 2:18-cv-00014-JRG-RSP
         Case 2:18-cv-03201-SPL
                             Document
                                 Document
                                      9-4 1-9
                                          Filed Filed
                                                05/01/18
                                                      10/05/18
                                                           PagePage
                                                                2 of 52PageID
                                                                       of 5   #: 112
Case 2:18-cv-00014-JRG-RSP
         Case 2:18-cv-03201-SPL
                             Document
                                 Document
                                      9-4 1-9
                                          Filed Filed
                                                05/01/18
                                                      10/05/18
                                                           PagePage
                                                                3 of 53PageID
                                                                       of 5   #: 113
Case 2:18-cv-00014-JRG-RSP
         Case 2:18-cv-03201-SPL
                             Document
                                 Document
                                      9-4 1-9
                                          Filed Filed
                                                05/01/18
                                                      10/05/18
                                                           PagePage
                                                                4 of 54PageID
                                                                       of 5   #: 114
Case 2:18-cv-00014-JRG-RSP
         Case 2:18-cv-03201-SPL
                             Document
                                 Document
                                      9-4 1-9
                                          Filed Filed
                                                05/01/18
                                                      10/05/18
                                                           PagePage
                                                                5 of 55PageID
                                                                       of 5   #: 115
